Title: To James Madison from Benjamin Rush, 10 March 1790
From: Rush, Benjamin
To: Madison, James


Dear Sir,
Philadelphia March 10th: 1790.
I once knew a Swedish Clergyman in this city, who told me that when he preached in the Country, he always studied his Congregation first, and Afterwards his sermon. Something like this Should be done by legislators. They should perfectly understand the character of the people whom they represent, and Afterwards suit their laws to their habits and principles. I suspect the present Congress have neglected this important part of their duty. They appear as if they were legislating for British subjects, and for a nation whose whole business was to be, War—hence the Sacrifices that are called for of justice—gratitude—and national interest to public Credit. After all the encomiums upon it—what is it? An Ability to borrow money. But for what? Why only for the purpose of carrying on unjust and offensive wars—for where wars are just & necessary—Supplies may always be obtained by annual taxes from a free people. Loans (says Genl: Chatteleaux in his treatise upon national felicity) were introduced into Europe only to enable ambitious kings to carry on wars without the Consent of their subjects. But in a republic, where wars must always be wars of the whole people, loans will be rendered unnecessary by taxes equal to the exigencies of the state. Under all the disadvantages of a weak Confederation, and corrupted state Goverments the United States during the late war nearly at one time realized this Attribute of a republican Goverment. Under a Constitution like the present, I am sure the most expensive war might be carried on by annual Contributions provided it met with the Consent of a great majority of the people.
The provision which our Congress is making for future Wars by Acts of Supererogation, reminds me of the Conduct of the Earl of Warrington who in the marriage Settlement of his daughter stipulated for a pension of £500 a year for her in case she should commit Adultery, & be divorced for it from her husband. Our distance from Europe is a Security against four out of five of the chances & causes of War. Besides peace is the business and interest of republics. Why then provide for war, at the annual waste of four millions of dollars a year? especially when this Sum will cut the Sinews of our Country, and thereby render a just war impracticable.
The people of Pennsylvania have caught the alarm. It has been proposed out of doors by some members of our Assembly to instruct their Senators to vote against the Secretary’s report. 99 out an 100 of our Country Citizens I am well informed are opposed to it, & if it be adopted a change of every member from Pennsylvania who votes for it will take place at the next election. As you failed of doing justice to the Army & original Creditors, what do you think of saving the Sum due to them to the United States by proposing 3 ⅌ Cent upon the whole debt? Very few certificates are in the hands of original holders, and of those who hold them, most of them lent their money at A time when it was received by them in a depre[c]iated state equal to 100 ⅌ cent. Those who hold certificates for Services or produce were paid at a time when Specie was depreciated above 200 ⅌ cent—of Course their Certificates were conformed to that low Value of money. Unless the public mind is quieted by discrimination, or an interest of 3 ⅌ cent, a total change of the representation in Congress will I suspect take place thro’out the Union. Happy will it be for Us if a contrary measure does not end in a dissolution of our goverment. To inculcate these sentiments I know is considered as “Develish peoplish” in New York—But—the people must & will be obeyed in this business.
Let us not overvalue public credit. It is to nations, what private Credit, & loan offices are to individuals. It begets debt—extravagance—vice—& bankruptcy. But further—if we mean to negociate loans with Success hereafter, let us not exhaust all the taxable resources of our Country. We shall borrow twice as easily if we pay 3, as if we pay 6 ⅌ cent upon our present debt, for the lenders of money depend more upon the Ability, than upon the integrity of all Countries to pay debts, & this Ability will be doubled by paying only 3 ⅌ cent.
I sicken every time I contemplate the European Vices that the Secretary’s gambling report will necessarily introduce into our infant republic.
In five years, the whole debt if funded at four or even five ⅌ cent will probably center in London, or Amsterdam. What difference will it make to the American farmers whether 4 millions of their dollars are sent out of the Country every year to support the dignity of the British parliamt:, or the public Credit of the United States? The wars of the Crusades in my Opinion do not place the human Understanding in a more Absurd point of light, than the present Opinions of your house on the Subject of public Credit. Adieu. Yours sincerely
Benjn Rush
